Citation Nr: 1230450	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-23 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for traumatic encephalopathy, secondary to shell fragment wound of head with left hand deficits, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to June 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

The RO had treated the Veteran's May 2008 notice of disagreement as including the issue of a higher rating for his service-connected skull, loss of part of, more than two square inches, in its June 2009 statement of the case.  However, the Veteran indicated in his July 2009 VA Form 9 that he was only appealing the left hand deficits issue.  Accordingly, the issue of a higher rating for skull, loss of part of, more than two square inches, is not before the Board.  The Veteran did not include it in his substantive appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally requested a travel Board hearing at the RO in July 2009.  In May 2011, the RO scheduled him for a videoconference hearing with a Board Veterans Law Judge.  There is no correspondence of record, or in Virtual VA (VA's electronic data storage system) indicating that he had agreed to such a hearing in lieu of a travel Board hearing.  The videoconference hearing was scheduled for June 2012, and correspondence predating it by several days was received at the RO and then recently forwarded to the Board.  In it, the Veteran's son requested that the Veteran's videoconference hearing be rescheduled as he had been hospitalized for seizures.  The Board finds that if the videoconference hearing was elected by the Veteran in lieu of a travel Board hearing, there was good cause for the Veteran's failure to appear for that hearing.  The Board finds that another hearing should be scheduled as follows.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:  

Document for the record that the Veteran has accepted a videoconference hearing in lieu of a Board travel Board hearing.  If the Veteran does not waive his right to the travel Board hearing, schedule the Veteran for one.  Otherwise, he should be scheduled for a videoconference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



